DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to amendments and remarks filed on 9/6/2022.
Claims 7 & 14 are cancelled. Claims 1-6, 8-13, & 15-20 remain pending. Claims 21-22 are added. Claims 1-6, 8-13, & 15-22 have been examined and are rejected. 


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 8-10, 12-13, 15-17, & 19-22 are rejected under 35 U.S.C. 103 as being unpatentable Adelman et al. (US 2006/0200487 A1) in view of Kessler et al. (US 2020/0280530 A1) in view of Baughman et al. (US 2018/0077120 A1).
With regard to Claim 1, Adelman teaches:
A method comprising: 
receiving, by a computing device having a processor and memory, an email associated with an email domain; (receiving an email message associated with a domain name [Adelman: 0072-73]);
determining, by the computing device, a registration date of the email domain; (identify a domain name from an email address of a sender and accessing domain name related reputation data via a reputation database, wherein the reputation database holds the dates when the domain name was first or last registered or another value indicating the length of time the domain name has been registered [Adelman: 0073; 0055]);
analyzing, by the computing device, the determined registration date; (the longer the domain name has been registered, the higher the reputation of the domain name may be [Adelman: 0055]);
responsive to determining that the reputation data comprising the determined registration date is sufficient, transmitting, by the computing device, the email to a recipient address identified in the email; (determining whether the values in the domain name related reputation data are appropriate to allow the email message, wherein if the requester decides to allow the email message, it may be placed into the user's Inbox [Adelman: 0074; Fig. 3]);
responsive to determining that the reputation data comprising the determined registration date is not sufficient, executing, by the computing device, a security risk assessment model; determining, by the computing device, a security risk level of the email domain; and filtering, by the computing device and based on the security risk level of the email domain, the email; (determining whether the values in the domain name related reputation data are appropriate to allow the email message, wherein if the email message is not allowed, it may be deleted or placed in a special quarantine mailbox (e.g. "Spam", "Junk mail," "Bulk mail," etc.) [Adelman: 0074; Fig. 3]).

However, Adelman does not explicitly teach comparing the domain registration date to a first or second threshold date in order to determine whether the domain is suspicious. 
	
In a similar field of endeavor involving mitigating message-based attacks by determining whether a domain is trusted, Kessler discloses:
comparing, by the computing device, the determined registration date to a first threshold date; responsive to determining that the determined registration date is before the first threshold date, transmitting, by the computing device, the email to a recipient address identified in the email; (domain application module comprises rules for returning a domain validation result including a rule specifying that a domain that is older than one year results in a TRUST output, such that a domain registration date occurring before the 1 year date (i.e. first threshold) will result in the message being identified as trusted and subsequently transmitted to the intended recipient [Kessler: 0041]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adelman in view of Kessler in order to transmit the email to a recipient responsive to determining that the registration data is before a first threshold date in the system of Adelman. 
One of ordinary skill in the art would have been motivated to combine Adelman with Kessler as doing so would define a period of time in which domains which have been registered for longer than the period are viewed as legitimate and not indicative of fraudulent or malicious activity which is reflective of the fact that most fraudulent/malicious domain activity is transient in nature. 

However, Adelman-Kessler does not explicitly teach when the domain registration date is at or after the first threshold, comparing the registration date to a second threshold date. 
	
In a similar field of endeavor involving performing analytic metric operations for classifying a domain, Baughman discloses:
responsive to determining that the determined registration date is at or after the first threshold date, executing, by the computing device, a security risk assessment model, wherein the security risk assessment model comprises a second threshold date, and wherein the second threshold date is later than the first threshold date; responsive to determining whether the determined registration date is at or after the second threshold date, determining, by the computing device, a security risk level of the email domain; (defining a recently registered rule of 30 days (which occurs after the 1 year threshold of Kessler) such that when the domain registration date is within the 30 day date (i.e. at or after the second threshold date) the message is analyzed and assigned a negative value resulting in a reputation score causing the domain to be filtered [Baughman: 0081; 0085; 0090]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adelman-Kessler in view of Baughman in order to determine a security risk level when the domain registration date is at or after the second threshold date in the system of Adelman-Kessler. 
One of ordinary skill in the art would have been motivated to combine Adelman-Kessler with Baughman as doing so would utilize a site-domain registration date as a key signature for identifying a URL as a malicious site where the site Registration is within a few weeks or less from the request date [Baughman: 0028].

With regard to Claim 2, Adelman-Kessler-Baughman teaches:
The method of claim 1, wherein the security risk assessment model comprises information indicating a relation between the registration date and the security risk level of the email domain; (the longer the domain name has been registered, the higher the reputation of the domain name may be [Adelman: 0055]).

With regard to Claim 3, Adelman-Kessler-Baughman teaches:
The method of claim 1, wherein the filtering the email comprises: preventing the email from being transmitted to the recipient address identified in the email; (if the email message is not allowed, it may be deleted [Adelman: 0074; Fig. 3]).

With regard to Claim 5, Adelman-Kessler-Baughman teaches:
The method of claim 1, further comprising: adding, based on the security risk level of the email domain, the email domain to a block list; and automatically blocking emails associated email domains included in the block list; (spam filtering may utilize black lists for domain names and may create blacklisting entries as specified by the rulesets [Kessler: 0016; 0058]).

With regard to Claim 6, Adelman-Kessler-Baughman teaches:
The method of claim 1, wherein determining the registration date of the email domain comprises: querying a domain name registrar for the registration date of the email domain; and receiving the registration date of the email domain from the domain name registrar; (the domain identification module may query an external API (e.g., public WHOIS or a private database, such as a WHOIS service provided by DomainTools LLC) to obtain characteristics regarding an isolated domain [Kessler: 0040]).

With regard to Claims 8-10, 12-13, 15-17, & 19-20, they appear substantially similar to the limitations recited by claims 1-3 & 5-6 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 8-10, 12-13, 15-17, & 19-20 are rejected for the same reasons as set forth in claims 1-3 & 5-6.

With regard to Claim 21, Adelman-Kessler-Baughman teaches:
The method of claim 1, further comprising: determining that the determined registration date is after the first threshold date and before the second threshold date, wherein the filtering comprises: based on the determining that the determined registration date is after the first threshold date and before the second threshold date: generating a notification indicating that the email is suspicious; and allowing delivery of the email to a recipient address identified in the email; (determining to transmit the email message to the recipient while labeling the message as "Spam", "Junk mail," "Bulk mail," etc. based on the reputation data of the email [Adelman: 0074; Fig. 3]. Baughman teaches determining a reputation score for a registration date occurring before the 30 days (but after the one year threshold of Kessler) may be classified as suspicious based on the sum of each of the weighted values and providing a warning [Baughman: 0067-69; 0085]).

With regard to Claim 22, Adelman-Kessler-Baughman teaches:
The method of claim 1, further comprising: generating, based on the security risk level of the email domain, an alert on a user interface indicating that the email domain is a newly registered email domain; (a rules database includes rulesets specifying particular actions to take when certain conditions are met such as determining an email message as “new domain: potential fraud” and sending a notification of such via a number of communication channels [Kessler: 0054; 0049]).


Claims 4, 11, & 18 are rejected under 35 U.S.C. 103 as being unpatentable Adelman et al. (US 2006/0200487 A1) in view of Kessler et al. (US 2020/0280530 A1) in view of Baughman et al. (US 2018/0077120 A1) as applied to Claims 1, 8, & 15 above, and further in view of Windsor et al. (US 2014/0331318 A1) in view of Kuhlmann et al. (US 2006/0026242 A1).
With regard to Claim 4, Adelman-Kessler-Baughman teaches the method of claim 1, but does not teach:
wherein the filtering the email comprises: redirecting, based on the security risk level of the email domain, the email to an administrator email address for further determination of a security risk of the email;
and responsive to determining that the email is associated with a low security risk, allowing delivery of the email to a recipient address identified in the email.

In a similar field of endeavor involving evaluating domain names for email communications, Windsor discloses:
wherein the filtering the email comprises: redirecting, based on the security risk level of the email domain, the email to an administrator email address for further determination of a security risk of the email; (for domain names marked as invalid or unacceptable, conducting one or more of blocking the email, forwarding the email to administrator, and bouncing the email back to sender of the email [Windsor: 0029; 0060]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adelman-Kessler-Baughman in view of Windsor in order to redirect the email to an administrator email address in the system of Adelman-Kessler-Baughman. 
One of ordinary skill in the art would have been motivated to combine Adelman-Kessler-Baughman with Windsor as doing so would allow the administrator to update the database and/or black list [Windsor: 0060]. 

However, Adelman-Kessler-Baughman-Windsor does not teach:
and responsive to determining that the email is associated with a low security risk, allowing delivery of the email to a recipient address identified in the email.
	
In a similar field of endeavor involving detecting and quarantining spam emails, Kuhlmann discloses:
and responsive to determining that the email is associated with a low security risk, allowing delivery of the email to a recipient address identified in the email; (automatically notifying a human operator using an administrator interface to evaluate one or more messages that fall within one of the detected patterns to determine whether the pattern represents spam messages, wherein messages determined to be non-spam that were temporarily quarantined can be released for delivery to target client devices [Kuhlmann: 0020-21]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adelman-Kessler-Baughman-Windsor in view of Kuhlmann in order to allow delivery of the email to a recipient address responsive to determining that the email is associated with a low security risk in the system of Adelman-Kessler-Baughman-Windsor. 
One of ordinary skill in the art would have been motivated to combine Adelman-Kessler-Baughman-Windsor with Kuhlmann as doing so would allow the human operator indicate that future messages with the same action pattern are not to be delayed [Kuhlmann: 0027].

With regard to Claims 11 & 18, they appear substantially similar to the limitations recited by claim 4 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claims 11 & 18 are rejected for the same reasons as set forth in claim 4.


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446